DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 15 July 2021 in which claims 16 was amended and claim 23 was canceled. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 15 January 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 16-21, 24-28, 30-31 are under prosecution.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide antecedent basis for “a primer comprising a label”.    Originally filed papers of 15 March 2018 included Claim 23 drawn to this embodiment.   Therefore the labeled primer does not present issues of new matter.  However, the specification lacks proper antecedent basis for the labeled primer. 

Priority
Parent applications 11/643,151 (now USP 9,925,502), filed December 20, 2006, 10/962,952, filed October 12, 2004 (now abandoned), which claims priority under 35 U.S.C. § 120, to PCT Application No. GB2004/001352 filed March 31, 2004 do not provide support for the instant claims because none of the documents disclose a microbead comprising a primer comprising a label.   Therefore the effective filing date of the instant claim is the filing date of the instant application i.e. 15 March 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19, 21, 24-28, 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Monforte (2008/0124726. Published 29 May 2008).
	Regarding Claim 16, Monforte teaches a method comprising combining a first aqueous fluid comprising cells, the cell comprising a sequence of interest, a second aqueous fluid comprising a microbead comprising a primer, the primers are labeled (e.g. ¶ 155, ¶ 193), and a third aqueous fluid comprising PCR reagents/enzymes (Fig. 1a-b and related text), forming a plurality of microcapsules, a portion of which comprise at least one cell, at least one microbead and at least one enzyme (Fig. 1c and related text), performing a reaction within each of the microcapsules to form a reaction product (Fig. 1d and related text), pooling the microcapsules in a common compartment and, breaking the emulsion to release the reaction products (i.e. isolating the bead-bound amplification products from the emulsion, ¶ 17-9-180) and analyzing the reaction products (Fig. 1e-h and related text e.g. ¶ 168-181).
 	Monforte further teaches the aqueous fluids are combined in a microfluidic channel for forming microcapsules (e.g. Fig. 3a-b and related text).
Monforte does not specifically teach the microcapsules are pooled from the fluidic channel for analysis.  However, the reference specifically teaches that following 
Therefore one of ordinary skill would have reasonably pooled the microcapsules from the fluidic channel of Monforte for additional processing, amplification and/or detection based on the expressed suggestion to do so by the reference.  
	Regarding Claim 17, Monforte teaches the preferred emulsion comprises an immiscible fluid and surfactant (¶ 60).
	Regarding Claim 18, Monforte teaches the microcapsules are formed at a junction with an immiscible fluid channel (e.g. Fig. 3b and related text, e.g. ¶ 142).
	Regarding Claim 19, Monforte teaches microcapsules of uniform size (¶ 108).
Regarding Claims 21, Monforte teaches the compound is a nucleic acid or protein (Fig. 1-2 and related text).
	Regarding Claim 24, Monforte teaches the reaction is performed in the channel (¶ 362).
	Regarding Claims 25-28 and 31, Monforte teaches the compound is a gene and detecting the expressed gene product e.g. cell-surface protein or antibody (e.g. ¶ 371-375).
	Regarding Claim 30, Monforte teaches optical detection (e.g. ¶ 355).
	


Claims 16-21, 24-28, 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berka et al (2005/0079510, filed 28 January 2004) Quake et al .
Regarding Claim 16, Berka teaches a method comprising combining aqueous fluids into microcapsules, the fluids comprising a primer attached to a bead, a sample comprising a target and polymerase enzyme (e.g. ¶ 26-27).   Berka performs an amplification reaction within the microcapsule, pooling the microcapsules in a common compartment, breaking the microcapsules to release the reaction products and analyzing reaction products (Examples 1-7).
Berka teaches the microcapsules are formed using well-known fluidic microfluidic techniques (e.g. ¶ 41) and teaches the sample comprises whole cell RNA (¶ 44) but does not specifically teach a microfluidic channel or the microcapsule comprises a cell. 
However, microfluidic droplet formation for analysis of cell contents was well-known in the art as taught by Quake, Ismagliov and Monforte. 
Quake teaches a method of merging multiple aqueous fluids each comprising reactants and/or targets (e.g. enzymes, beads, cells, ¶ 57-60) in a microchannel to form a reaction droplet, performing a reaction and pooling the microcapsules for detecting reaction product in the collection channel (e.g. Fig. 22 and related text, Example 13). Quake further teaches a cascade of sequential assays whereby the cells are assayed for multiple cellular characteristics, the method includes pooling the samples at the outlet region of each branch channel (defined as having a well/reservoir, ¶ 71, last sentence) and identifying the cells expressing defined levels of characteristic within the pooled samples (¶ 162, Fig. 5).

Monforte also teaches a similar method of merging multiple fluids to form aqueous droplets of mixed fluids, each droplet comprising bead, cell and enzyme (¶ 142) wherein flow channels and junctions are used to produce droplets of uniform size and volume (¶ 108).
One of ordinary skill in the art would have reasonably utilized the well-known microfluidics of Quake, Monforte and/or Ismagliov in the method of Berka by using the microfluidic channels to merge the three reagents based on the suggestion of Berka to utilize known techniques and based on the preferred techniques for controlled merging of the fluids into microcapsules as taught by Ismagliov (e.g. ¶ 173-174) and/or for producing droplets of uniform size and volume as taught by Monforte.  The artisan would have been further motivated to utilize one of the aqueous fluids to introduce cells into the microcapsules for the expected benefit of analyzing cell expression as suggested by Berka and desired by Ismagliov (e.g. ¶ 204).
Berka teaches the primers are amine-labeled (¶ 198).   Monforte teaches bead-immobilized primers are labeled whereby change is fluorescence can be detected upon target binding (¶ 155, ¶ 193).  Therefore one of ordinary skill would have reasonably utilized the labels of Monforte in the method of Berka for the expected benefit of detecting target-primer binding as desired in the art. 

Regarding Claim 19, Quake teaches monodisperse microcapsules (¶ 93).  Monforte teaches microcapsules of uniform size (¶ 108).
Regarding Claim 20, Berka teaches the microcapsules comprise one bead and one template (¶ 41, ¶ 206). Quake teaches a single particle in a microcapsule (e.g. ¶ 12).
Regarding Claim 21, Berka teaches the target is a nucleic acid (e.g. ¶ 6).  Quake teaches the cell comprises a nucleic acid or protein analyte (e.g. ¶ 163-173).  Ismagliov teaches the target to be analyzed is a nucleic acid or protein (¶ 204). Monforte teaches the compound is a nucleic acid or protein (Fig. 1-2 and related text).
Regarding Claim 24, Quake teaches the reaction is performed in the channel (¶ 163-173). Monforte teaches the reaction is performed in the channel (¶ 362).
Regarding Claims 25-28, 31, Berka teaches gene expression analysis of proteins e.g. antibodies (¶ 42, ¶ 83). Quake teaches detection of gene expression of via 
	Regarding Claim 30, Berka teaches optical detection (e.g. ¶ 206, Fig. 7). Quake teaches optical detection (e.g. ¶ 173).  And Ismagliov teaches optical detection (e.g. ¶ 198).  Monforte teaches optical detection (e.g. ¶ 355).

	



	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-21, 24-28, 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-17 of copending Application No. 15/835738 (reference application) in view of Quake et al (2002/0058332).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to method comprising forming 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 16-21, 24-28, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,871,444 in view of Quake et al (2002/0058332).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to method comprising forming aqueous microcapsules comprising a cell, enzyme and bead, performing a reaction in the microcapsule and detecting reaction product.   The claim sets merely differ in that independent Claim 16 of the instant claim set is drawn to an enzyme while dependent Claim 2 of the patent defines a step of PCR which requires an enzyme.   The claim sets further differ in that the instant claims define a bead.  However, droplets comprising 


Claims 16-21, 24-28, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,186,643. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to method comprising forming aqueous microcapsules comprising a cell, enzyme and bead, performing a reaction in the microcapsule and detecting reaction product.   The claim sets merely differ in that independent Claim 16 of the instant claim set is drawn to a cell while dependent Claim 11 of the patent set is drawn to this embodiment.    The claim sets further differ in that independent Claim 16 of the instant claim set defines an enzyme while dependent Claims 18-20 of the patent define a step of conducting amplification which requires an enzyme.   Therefore the inventions as defined by the claim sets are drawn to methods that are not patentably distinct. 


Claims 16-21, 24-28, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,816,121. 

Therefore the inventions as defined by the claim sets are drawn to methods that are not patentably distinct. 


Claims 16-21, 24-28, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,925,501 in view of Quake et al (2002/0058332).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to method comprising forming aqueous microcapsules comprising a cell, enzyme and bead, performing a reaction in the microcapsule and detecting reaction product.   The claim sets merely differ in that independent Claim 16 of the instant claim set is drawn to an enzyme while dependent Claim 17 of the patent defines a step of PCR which requires an enzyme.   The claim sets further differ in that the instant claims define a bead.  However, droplets comprising cells and/or enzymes having beads were well-known as taught by Quake who teaches the beads provide a means of labeling (¶ 58).  Therefore one of ordinary skill would 
Therefore the inventions as defined by the claim sets are drawn to methods that are not patentably distinct.


Claims 16-21, 24-28, 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,596,541.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to method of analyzing compounds, by forming aqueous microcapsules comprising a cell, enzyme and bead,  performing a reaction in the microcapsule and detecting reaction product.   The claim sets merely differ in that the patent claims are drawn to additional elements e.g. 10,000 droplets and oligonucleotide tags.  However the open claim language “comprising” of the instant claims encompass the additional elements of the patent.  
Therefore the inventions as defined by the claim sets are drawn to methods that are not patentably distinct.


Claims 16-21, 24-28, 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,639,597.



Claims 16-21, 24-28, 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,639,598
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to method of analyzing compounds, by forming aqueous microcapsules comprising a cell, enzyme and bead,  performing a reaction in the microcapsule and detecting reaction product.   The claim sets merely differ in that independent Claim 16 of the instant claim set is drawn to a bead while dependent Claim 5 of the patent claim set is drawn to this embodiment.    The claim sets further differ in that independent Claim 16 of the instant claim set defines an enzyme while independent Claim 1 of the patent defines a step of conducting 


Response to Arguments
	Applicant asserts that none of Berka, Quake or Ismagliov teach pooling and breaking microcapsules in a common compartment prior to analyzing as required by Claim 16.   Applicant asserts that Berka teaches performing amplification within one reaction vessel but does not contemplate separately reacting each microcapsule and thereafter pooling the reacted microcapsules for analysis. 
	The argument has been considered but is not found sufficient to overcome the rejection as set forth above.   The claims are not limited to “separately reacting each microcapsule and thereafter pooling the reacted microcapsules”.  The claims only require “performing a reaction within each aqueous microcapsule”.  The claim do not define separate reactions for each microcapsules as asserted.   Additionally, the claims are drawn to “pooling the aqueous microcapsules in a common compartment”.   The claims do not limit the pooling to the reacted microcapsules as asserted.  For all the above reasons, the arguments are not commensurate in scope with the claim. 
	Applicant further argues that Quake, Ismagliov and Dressman do not cure the deficiencies of Berka. 
	The argument is not found convincing because Berka is not deemed deficient. 
	Regarding the rejections under non-statutory double patenting, Applicant has not traversed the rejections. 
	The rejections are maintained. 

Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634